Citation Nr: 0602588	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  98-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pes planus of the 
left foot.   
 
2.  Entitlement to an initial higher (compensable) rating for 
a right foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had service in the Army National Guard including 
periods of active duty from November 1985 to April 1986 and 
from November 1990 to July 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 RO rating decision which 
denied service connection for bilateral pes planus (claimed 
as flat feet).  The veteran provided testimony at a personal 
hearing at the RO in July 1999.  In October 2000, she 
testified at a Travel Board hearing at the RO.  In February 
2001, the Board remanded this appeal for further development.

In an April 2003 decision, the Board denied the claim.  The 
veteran then appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In October 2003, the 
parties (the veteran and the VA Secretary) filed a joint 
motion requesting the Court to vacate and remand the Board 
decision; such motion was granted by a November 2003 Court 
order.  

In December 2004, the Board remanded this appeal for further 
development.  A July 2005 RO decision granted service 
connection and a noncompensable rating for a right foot 
disability (forefoot valgus with posterior tibial tendon 
dysfunction and pes planus).  Therefore, such issue is no 
longer on appeal.  

The issue of entitlement to an initial higher (compensable) 
rating for a right foot disability is the subject of the 
remand at the end of the decision.  





FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has received the 
required notice.  

2.  Any left foot complaints during service were acute and 
transitory and resolved without residual disability.  The 
veteran's current pes planus of the left foot began many 
years after service and was not caused by any incident of 
service.  


CONCLUSION OF LAW

Pes planus of the left foot was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

As noted above, the veteran had service in the Army National 
Guard including periods of active duty from November 1985 to 
April 1986 and from November 1990 to July 1991.  

The available service medical records for her first period of 
active duty from November 1985 to April 1986 show no 
complaints, findings, or diagnoses of pes planus of the left 
foot or of any other left foot problems.  On a medical 
history form at the time of a September 1985 enlistment 
examination, the veteran checked that she did not have foot 
trouble.  The objective September 1985 enlistment examination 
report included a notation that the veteran's feet were 
normal.  

The service medical records for the veteran's second period 
of active duty from November 1990 to July 1991 do not show 
treatment for pes planus of the left foot.  Such records do 
indicate that the veteran was treated for right foot 
complaints on several occasions and that she reported that 
she had foot trouble at the time of her separation.  On a 
medical history form at the time of a January 1990 
examination, for National Guard purposes, the veteran checked 
that she did not have foot trouble.  The January 1990 
objective examination report included a notation that the 
veteran's feet were normal.  On an undated medical history 
form the veteran checked that she did not have foot trouble, 
but did have a cracked bone in the little toe of her left 
foot.  The reviewing examiner made no comments.  

On a medical history form at the time of a June 1991 
examination, the veteran checked that she had foot trouble.  
She also reported that she had a chipped bone in the little 
toe on her left foot and that an ingrown hair had been 
removed.  The reviewing examiner indicated that the 
evaluation was negative.  However, a June 1991 podiatry 
consultation report at the time of the examination, noted 
that the veteran reported that she injured her right foot in 
March 1991 and that she presently had sharp pain when she 
would invert her foot.  The assessment referred to a possible 
cuneiform stress fracture.  It was noted that an X-ray was 
within normal limits with no fracture noted.  The plan 
included orthosis and new shoes.  The report did not refer to 
pes planus of the left foot or to any specific left foot 
problems.  The January 1991 objective separation examination 
report included a notation that the veteran's feet were 
normal.  Pes planus of the left foot, or any other chronic 
left foot problem, was not actually diagnosed during the 
veteran's periods of active duty and this fact provides 
negative evidence against this claim.  

A May 1993 VA Persian Gulf examination report did not refer 
to pes planus of the left foot or to any left foot problems.  
There was a notation that an evaluation of the extremities 
was within normal limits.  

The first post-service clinical evidence of any left foot 
problems is in July 1997, years after the veteran's periods 
of service.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  

A July 1997 VA treatment entry noted that the veteran was 
seen with complaints of foot pain.  The impression included 
fasciitis of the left heel and foot and a history of 
tendonitis.  An October 1997 entry noted that the veteran 
reported that she was still having the same problems with the 
left foot.  It was noted that arch supports were prescribed.  

A January 1998 entry noted that the veteran complained of 
left foot plantar pain.  The assessment included fasciitis of 
the left foot.  A March 1998 VA treatment entry noted that 
the veteran's foot hurt and that she was flat-footed.  The 
assessment included painful feet.  A May 1998 entry indicated 
that the veteran complained of pain in the feet, especially 
the left foot.  The assessment included plantar fasciitis of 
the feet.  A July 1998 entry related an assessment of plantar 
fasciitis and pes planus.  

Subsequent private and VA treatment records show treatment 
for left foot problems, including diagnoses of pes planus and 
plantar fasciitis.  

An April 2001 VA podiatry examination report noted that the 
veteran's claims file was reviewed.  The examiner reviewed 
the veteran's medical history in detail.  The veteran 
reported that she had a foot injury in Desert Storm and that 
it did not really bother her much then, but that it started 
to bother her in 1997.  She reported that she had been told 
that she had flat feet and fasciitis.  The veteran also 
stated that she was given orthotics to go in her shoes.  The 
diagnosis was chronic foot pain-bilateral pes planus with 
orthotics and left plantar calcaneal spur and small 
retrocalcaneal spurs, bilaterally.  The examiner commented 
that in reviewing the records, there were no notes regarding 
treatment for pes planus until 1998 and no record of 
treatment for heel spurs.  The examiner stated it was her 
opinion that the pes planus occurred more than likely after 
discharge.  

A May 2002 VA podiatry examination report also noted that the 
veteran's claims file was reviewed.  The veteran reported 
that during service her feet spontaneously began to cause her 
discomfort.  She complained of generalized foot pain, 
bilaterally, as well as left heel pain for the previous 
month.  It was noted that X-rays of both feet confirmed the 
presence of bilateral pes planus with no demonstrable 
degenerative changes, noted.  The examiner commented that in 
his opinion, it was not at least as likely as not that the 
disability that the veteran was claiming in the left or right 
foot was proximately due to or the result of her active 
military service.  The examiner stated that in his opinion, 
such was developmental and was not related to her active duty 
activities.  

A May 2004 statement from J. Brown, DPM, noted that the 
veteran reported that she had flat feet and that she had them 
in the military, but they had worsened.  She stated that in 
March 1991 she suffered an injury to her right foot while 
playing volleyball.  She stated that the foot pain went away 
to a degree and that she left active service in 1993.  The 
veteran indicated that in 1996, her feet started bothering 
her again and that she was seen at a VA facility and 
prescribed orthotics.  Dr. Brown related an assessment of 
forefoot valgus with posterior tibial tendon dysfunction, 
right foot.  A left foot disability, including pes planus, 
was not specifically diagnosed.  

Dr. Brown commented that it was likely that the veteran had 
the forefoot valgus condition prior to and during her 
military service and that it was asymptomatic until her 
injury in 1991.  Dr. Brown stated that once such condition 
was aggravated, it would progress sometimes slowly over the 
years resulting in a painful condition.  Dr. Brown indicated 
that it was his opinion that such progressive condition was 
made worse in 1991 during the veteran's military duty and 
that was most likely why there was no record of it in her 
medical chart until 1996, when the foot became symptomatic 
and she sought medical treatment.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that any clinical references to pes planus 
of the left foot beginning during the veteran's periods of 
service were apparently based on the history provided by the 
veteran and, as the service medical records do not show any 
pes planus of the left foot, as are not probative.  

The Board observes that the examiner at the April 2001 
examination, noted above, concluded that the veteran's pes 
planus occurred more than likely after discharge.  
Additionally, the examiner at the May 2002 examination, also 
noted above, commented that it was not at least as likely as 
not that the disability that the veteran was claiming in her 
left foot was proximately due to or the result of her active 
military service.  The Board observes that both of the 
examiners reviewed the veteran's claims file in detail in 
providing such opinions.  Therefore, the Board finds that 
such opinions are very probative in this matter.  Such 
opinions are clearly negative evidence against this claim.  

As to the May 2004 opinion by Dr. Brown, the Board notes that 
only a right foot disability, and not a left foot disability, 
was diagnosed.  Dr. Brown related the 


veteran's right foot disability (forefoot valgus with 
posterior tibial tendon dysfunction) to the veteran's period 
of service.  The Board notes that veteran has been service-
connected for such disorder.  However, Dr. Brown did not 
specifically relate any left foot disorder, such as pes 
planus, to the veteran's period of service.  As noted above, 
the veteran's report of flat feet in service was solely based 
on her history.  See Roenal, supra.  As Dr. Brown's opinion 
is only relevant to the veteran's right foot, it is clearly 
less probative in this matter.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).  

The evidence as a whole provides no continuity of 
symptomatology of any possible left foot disability since 
service.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 
Vet.App. 354 (1991).  Nor is any such disability otherwise 
adequately medically linked to an incident of service.  There 
is no indication from a medical source that any possible left 
foot complaints during the veteran's period of service may be 
reasonably associated with the pes planus of the left foot 
many years later.  The probative medical evidence does not 
suggest that the veteran's pes planus of the left foot is 
related to her periods of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the veteran's present pes planus of 
the left foot began years after such periods of service, 
without relationship to service.  

The veteran has alleged in statements and testimony that her 
current pes planus of the left foot had its onset during her 
periods of service.  However, the veteran, as a layman, is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any possible left foot complaints during service were 
acute and transitory and resolved without residual 
disability, and that the current pes planus of the left foot 
began many years after the veteran's periods of active 
service and was not caused by any incident of service.  The 
Board concludes that pes planus of the left foot was not 
incurred in or aggravated by service.  

As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in March 1998, a 
statement of the case in August 1998, a supplemental 
statement of the case in September 1999, a supplemental 
statement of the case in October 2002, correspondence a Board 
decision in April 2003, correspondence in December 2004, and 
a supplemental statement of the case in August 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In April 2001 and May 2002, VA also obtained examinations.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

Service connection for pes planus of the left foot is denied.  


REMAND

The Board notes that a July 2005 RO decision granted service 
connection and a noncompensable rating for a right foot 
disability (forefoot valgus with posterior tibial tendon 
dysfunction and pes planus).  

In August 2005, the RO received a statement from the veteran 
that expressed her disagreement with the rating granted for 
her service-connected right foot disability.  The Board notes 
that the RO has not issued a statement of the case as to the 
issue of entitlement to an initial higher (compensable) 
rating for a right foot disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this 
claim is being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon, supra.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

Issue a statement of the case to the 
veteran and his representative on the 
issue of entitlement to an initial higher 
(compensable) rating for a right foot 
disability.  If, an only if, the veteran 
completes an appeal of this issue, the RO 
should return the case to the Board for 
appellate review of the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


